      Case 3:19-cv-01628-RV-HTC Document 17 Filed 11/15/19 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

ROBERT MAYS, et al.,

                     Plaintiffs,
      v.                                  Case No. 3:19cv1628/RV/HTC

FIRST CHOICE PAYMENT
SOLUTIONS G.P., d/b/a
Sekure Merchant Solutions,

                     Defendant.
                                     /

                              ORDER OF DISMISSAL

      The Court having been advised that this matter has been
compromised and settled between the parties, it is ORDERED:
      (1) This cause is hereby DISMISSED, with prejudice and without
taxation of costs.
      (2) In the event settlement is not consummated for any reason, the
Court reserves the power, upon motion filed by any party within 60 days
after date, to amend, alter or vacate and set aside this order of dismissal.
      DONE AND ORDERED this 15th day of November, 2019.

                                    /s/ Roger Vinson
                                    ROGER VINSON
                                    Senior United States District Judge
